 



EXHIBIT 10.20

 

SECOND CONVERTIBLE PROMISSORY NOTE, DATED JANUARY 5, 2016,

ISSUED TO WL ROSS SPONSOR LLC

 

THIS CONVERTIBLE PROMISSORY NOTE (THIS “NOTE”) AND THE SECURITIES INTO WHICH IT
MAY BE CONVERTED HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) OR UNDER THE SECURITIES LAWS OF ANY STATE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE.  THIS NOTE
HAS BEEN ACQUIRED FOR INVESTMENT ONLY AND MAY NOT BE SOLD, TRANSFERRED OR
ASSIGNED EXCEPT AS PERMITTED UNDER THE SECURITIES ACT AND THE APPLICABLE STATE
SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS
SHOULD BE AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS
INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. THE COMPANY AND THE SECURITIES INTO
WHICH IT MAY BE CONVERTED MAY REQUIRE AN OPINION OF COUNSEL REASONABLY
SATISFACTORY IN FORM, SCOPE AND SUBSTANCE TO THE COMPANY TO THE EFFECT THAT ANY
PROPOSED SALE OR SALE IS IN COMPLIANCE WITH THE SECURITIES ACT AND ANY
APPLICABLE STATE SECURITIES LAWS.  

 

WL ROSS HOLDING CORP.

CONVERTIBLE PROMISSORY NOTE

 

Principal Amount: Not to Exceed $425,000 (See Schedule A)

 Dated as of January 5, 2016

New York, New York

 

FOR VALUE RECEIVED and subject to the terms and conditions set forth herein, WL
Ross Holding Corp., a Delaware corporation and blank check company (the
“Maker”), promises to pay to the order of WL Ross Sponsor LLC or its registered
assigns or successors in interest (the “Payee”), or order, the principal balance
as set forth on Schedule A hereto in lawful money of the United States of
America; which schedule shall be updated from time to time by the parties hereto
to reflect all advances and readvances outstanding under this Note; provided
that at no time shall the aggregate of all advances and readvances outstanding
under this Note exceed Four Hundred Twenty Five Thousand Dollars
($425,000).  All payments on this Note shall be made by check or wire transfer
of immediately available funds or as otherwise determined by the Maker to such
account as the Payee may from time to time designate by written notice in
accordance with the provisions of this Note.

 

1.            Principal. All unpaid principal under this Note including accrued
interest thereon pursuant to Section 2 below shall be due and payable in full on
June 11, 2016 (such date, the “Maturity Date”), unless accelerated upon the
occurrence of an Event of Default (as defined below). Any outstanding principal
amount to date under this Note may be prepaid at any time by the Maker, at its
election and without penalty; provided, however, that Payee shall have a right
to first convert such principal balance pursuant to Section 5 below upon notice
of such prepayment.

 

2.            Interest. Interest shall accrue at a rate of five percent (5%) per
annum on any unpaid principal amount outstanding and shall compound annually.
All accrued interest shall be added to and become part of the principal amount
outstanding under this Note that is due and payable on the Maturity Date.

 

3.            Application of Payments. All payments shall be applied first to
payment in full of any costs incurred in the collection of any sum due under
this Note, including (without limitation) reasonable attorney’s fees, then to
the payment in full of any late charges and finally to the reduction of the
unpaid principal balance of this Note.

 

4.            Events of Default. The occurrence of any of the following shall
constitute an event of default (“Event of Default”):

 



 

 

 

 

(a)          Failure to Make Required Payments. Failure by Maker to pay the
principal amount due pursuant to this Note within five (5) business days of the
date specified above or issue warrants pursuant to Paragraph 5 hereof, is so
elected by Payee.

 

(b)          Voluntary Bankruptcy, Etc. The commencement by Maker of a voluntary
case under any applicable bankruptcy, insolvency, reorganization, rehabilitation
or other similar law, or the consent by it to the appointment of or taking
possession by a receiver, liquidator, assignee, trustee, custodian, sequestrator
(or other similar official) of Maker or for any substantial part of its
property, or the making by it of any assignment for the benefit of creditors, or
the failure of Maker generally to pay its debts as such debts become due, or the
taking of corporate action by Maker in furtherance of any of the foregoing.

 

(c)           Involuntary Bankruptcy, Etc. The entry of a decree or order for
relief by a court having jurisdiction in the premises in respect of Maker in an
involuntary case under any applicable bankruptcy, insolvency or other similar
law, or appointing a receiver, liquidator, assignee, custodian, trustee,
sequestrator (or similar official) of Maker or for any substantial part of its
property, or ordering the winding-up or liquidation of its affairs, and the
continuance of any such decree or order unstayed and in effect for a period of
60 consecutive days.

 

5.           Conversion

 

(a)           Optional Conversion. At the option of the Payee, at any time on or
prior to the Maturity Date, any amounts outstanding under this Note (or any
portion thereof) may be converted into warrants to purchase common stock of
Maker (“Common Stock”) at a conversion price (the “Conversion Price”) per
warrant of Maker (“Warrants”) equal to the greater of $0.50 and the consolidated
closing bid price of the public warrants of the Maker as reported by NASDAQ
before the close of the regular trading session at 4 p.m. (New York City time)
on the date hereof as reported by NASDAQ. If Payee elects such conversion, the
terms of such Warrants issued in connection with such conversion shall be
identical to the warrants issued to Payee in the private placement (the “Private
Placement Warrants”) that closed June 5, 2014 in connection with the
commencement of Maker’s initial public offering that closed on June 11, 2014
(the “IPO”). Before this Note may be converted under this Section 5(a), Payee
shall surrender this Note, duly endorsed, at the office of the Maker and shall
state therein the amount of the unpaid principal of this Note to be converted
and the name or names in which the certificates for Warrants are to be issued
(or the book-entries to be made to reflect ownership of such Warrants with the
Maker’s transfer agent). The conversion shall be deemed to have been made
immediately prior to the close of business on the date of the surrender of this
Note and the person or persons entitled to receive the Warrants upon such
conversion shall be treated for all purposes as the record holder or holders of
such Warrants as of such date. Each such newly-issued Warrant shall include a
restricted legend that contemplates the same restrictions as the Private
Placement Warrants.

 

(b)           Remaining Principal. All accrued and unpaid principal of this Note
that is not then converted into Warrants, shall continue to remain outstanding
and to be subject to the conditions of this Note.

 

(c)           Fractional Warrants; Effect of Conversion. No fractional warrants
shall be issued upon conversion of this Note. In lieu of any fractional warrants
to Payee upon conversion of this Note, Maker shall pay to Payee an amount equal
to the product obtained by multiplying the Conversion Price by the fraction of a
warrant not issued pursuant to the previous sentence. Upon conversion of this
Note in full and the payment of any amounts specified in this Section 5(c), this
Note shall be cancelled and void without further action of the Maker or Payee,
and the Maker shall be forever released from all its obligations and liabilities
under this Note.

 

6.          Remedies.

 

(a)           Upon the occurrence of an Event of Default specified in Section
4(a) hereof, Payee may, by written notice to Maker, declare this Note to be due
immediately and payable, whereupon the unpaid principal amount of this Note, and
all other amounts payable thereunder, shall become immediately due and payable
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived, anything contained herein or in the documents
evidencing the same to the contrary notwithstanding.

 



 

 



 

(b)           Upon the occurrence of an Event of Default specified in Sections
4(b) and 4(c), the unpaid principal balance of this Note, and all other sums
payable with regard to this Note, shall automatically and immediately become due
and payable, in all cases without any action on the part of Payee.

 

7.            Waivers. Maker and all endorsers and guarantors of, and sureties
for, this Note waive presentment for payment, demand, notice of dishonor,
protest, and notice of protest with regard to the Note, all errors, defects and
imperfections in any proceedings instituted by Payee under the terms of this
Note, and all benefits that might accrue to Maker by virtue of any present or
future laws exempting any property, real or personal, or any part of the
proceeds arising from any sale of any such property, from attachment, levy or
sale under execution, or providing for any stay of execution, exemption from
civil process, or extension of time for payment; and Maker agrees that any real
estate that may be levied upon pursuant to a judgment obtained by virtue hereof,
on any writ of execution issued hereon, may be sold upon any such writ in whole
or in part in any order desired by Payee.

 

8.            Unconditional Liability. Maker hereby waives all notices in
connection with the delivery, acceptance, performance, default, or enforcement
of the payment of this Note, and agrees that its liability shall be
unconditional, without regard to the liability of any other party, and shall not
be affected in any manner by any indulgence, extension of time, renewal, waiver
or modification granted or consented to by Payee, and consents to any and all
extensions of time, renewals, waivers, or modifications that may be granted by
Payee with respect to the payment or other provisions of this Note, and agrees
that additional makers, endorsers, guarantors, or sureties may become parties
hereto without notice to Maker or affecting Maker’s liability hereunder.

 

9.            Notices. All notices, statements or other documents which are
required or contemplated by this Agreement shall be: (i) in writing and
delivered personally or sent by first class registered or certified mail,
overnight courier service or facsimile or electronic transmission to the address
designated in writing, (ii) by facsimile to the number most recently provided to
such party or such other address or fax number as may be designated in writing
by such party and (iii) by electronic mail, to the electronic mail address most
recently provided to such party or such other electronic mail address as may be
designated in writing by such party.  Any notice or other communication so
transmitted shall be deemed to have been given on the day of delivery, if
delivered personally, on the business day following receipt of written
confirmation, if sent by facsimile or electronic transmission, one (1) business
day after delivery to an overnight courier service or five (5) days after
mailing if sent by mail.

 

10.            Construction. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE
PERFORMED WITHIN THE STATE OF NEW YORK.

 

11.          Severability. Any provision contained in this Note which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

12.          Trust Waiver.  Notwithstanding anything herein to the contrary, the
Payee hereby waives any and all right, title, interest or claim of any kind
(“Claim”) in or to any distribution of or from the trust account established in
which the proceeds of the IPO conducted by the Maker (including the deferred
underwriters discounts and commissions) and the proceeds of the sale of the
warrants issued in a private placement that occurred prior to the effectiveness
of the IPO were deposited, as described in greater detail in the registration
statement and prospectus filed with the Securities and Exchange Commission in
connection with the IPO on June 5, 2014, and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the trust account
for any reason whatsoever.

 

13.          Amendment; Waiver.  Any amendment hereto or waiver of any provision
hereof may be made with, and only with, the written consent of the Maker and the
Payee.

 



 

 



 

14.          Successors and Assigns.  Subject to the restrictions on transfer in
Sections 15 and 16 below, the rights and obligations of the Maker and Payee
hereunder shall be binding upon and benefit the successors, assigns, heirs,
administrators and transferees of any party hereto (by operation of law or
otherwise) with the prior written consent of the other party hereto and any
attempted assignment without the required consent shall be void.

 

15.          Transfer of this Note or Securities Issuable on Conversion.  With
respect to any offer, sale or other disposition of this Note or securities into
which this Note may be converted, Payee shall give written notice to Maker prior
thereto, describing briefly the manner thereof, together with (i) except for a
Permitted Transfer, in which case the requirements in this clause (i) shall not
apply, a written opinion reasonably satisfactory to the Maker in form and
substance from counsel reasonably satisfactory to the Maker to the effect that
such offer, sale or other distribution may be effected without registration or
qualification under any federal or state law then in effect and (ii) a written
undertaking executed by the desired transferee reasonably satisfactory to the
Maker in form and substance agreeing to be bound by the restrictions on transfer
contained herein. Upon receiving such written notice, reasonably satisfactory
opinion, or other evidence, and such written acknowledgement, the Maker, as
promptly as practicable, shall notify Payee that Payee may sell or otherwise
dispose of this Note or such securities, all in accordance with the terms of the
note delivered to the Maker. If a determination has been made pursuant to this
Section 15 that the opinion of counsel for Payee, or other evidence, or the
written acknowledgment from the desired transferee, is not reasonably
satisfactory to the Maker, the Maker shall so notify Payee promptly after such
determination has been made. Each Note thus transferred shall bear a legend as
to the applicable restrictions on transferability in order to ensure compliance
with the Securities Act, unless in the opinion of counsel for the Maker such
legend is not required in order to ensure compliance with the Securities Act.
The Maker may issue stop transfer instructions to its transfer agent in
connection with such restrictions. Subject to the foregoing, transfers of this
Note shall be registered upon registration on the books maintained for such
purpose by or on behalf of the Maker. Prior to presentation of this Note for
registration of transfer, the Maker shall treat the registered holder hereof as
the owner and holder of this Note for the purpose of receiving all payments of
principal hereon and for all other purposes whatsoever, whether or not this Note
shall be overdue and the Maker shall not be affected by notice to the contrary.
For purposes hereof “Permitted Transfer” shall have the same meaning as any
transfer that would be permitted for the Private Placement Warrants under the
Letter Agreement, dated May 29, 2014, among the Maker, the Maker’s directors and
officers and Payee.

 

16.          Acknowledgment. Payee is acquiring this Note for investment for its
own account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof. Payee understands that the
acquisition of this Note involves substantial risk. Payee has experience as an
investor in securities of companies and acknowledges that it is able to fend for
itself, can bear the economic risk of its investment in this Note, and has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of this investment in this Note and protecting
its own interests in connection with this investment.

 

 

[Signature page follows]

 

 

 

 

 

IN WITNESS WHEREOF, Maker, intending to be legally bound hereby, has caused this
Note to be duly executed by the undersigned as of the day and year first above
written.

 

  WL ROSS HOLDING CORP.             By:

/s/ Stephen J. Toy

          Name: Stephen J. Toy           Title:   President

 

Acknowledged and agreed as of the day and year first above written.

 

WL ROSS SPONSOR LLC

By: WL ROSS GROUP, L.P., its Managing Member

By: El Vedado, LLC, its General Partner

         

By:/s/ Wilbur L. Ross, Jr.

    Name: Wilbur L. Ross, Jr.

        Title: Manager    

 

 

 

 

 

 

 

SCHEDULE A

 

Subject to the terms and conditions set forth in the Note to which this schedule
is attached to, the principal balance due under the Note shall be set forth in
the table below and shall be updated from time to time to reflect all advances
and readvances outstanding under the Note.

 

Date Drawing Interest Earned Principal Balance                                  
                                                                               
                                                     

 



 

 

 

